Storrs, C. J.
The defendant’s testator having had one-fourth of African negro blood, we are of the opinion that his property was not liable to taxation under the sixth section of the act for the assessment and collection of taxes, (Rev. Stat., tit. 55, § 6,) which exempts from taxation “ the personal and real estate of persons of color.”
The general rule for the interpretation of statutes is, that their language shall be construed in its common, ordinary and popular meaning ; and we see no reason for departing from that rule in determining the meaning of the words “ persons of color ” in the act in question. It is not a term or phrase of art, having any peculiar or technical signification ; nor has it here received, by any of our judicial decisions, or by its use in any other of our legislative acts in which the same or a synonymous or similar phrase has been used, any legal or definite meaning; and in these respects we are destitute of the aid derived from either of those sources which appears to have influenced, and justly, the decisions which have been referred to from the other American states, where the construction of phrases analogous to that now before us has come in question.
According to the common, general, and indeed universal acceptation of the phrase “ persons of color ” in this community, it embraces not only all persons descended wholly from African ancestors, and therefore of pure and unmixed African blood, but those who have descended in part only from such ancestors, and have a distinct, visible admixture of African blood. We therefore adopt that construction of the act in question, and hold that the exemption provided in it applies only to persons proved to be' of such descent and also having and disclosing visibly the peculiar and distinctive color of the African race. This construction is according not only to the ordinary and popular, but also to the strictly proper and correct meaning of the language of the act. It gives effect to all its words, and establishes a rule which is definite, clear and practical, while it avoids, what we do not feel at liberty to introduce, an arbitrary and artificial test of exemption under the law *409depending on the proportion of mixed bloods in the person claiming the exemption.
We are strongly confirmed in this construction by the legislative history of this act, which shows clearly that the exemption of property furnished by it was designed as a compensation to those persons on whom the constitution of the state does not confer the privilege of the elective franchise, which is confined by that instrument to “ white ” male citizens.
Judgment therefore is advised in favor of the plaintiff.
In this opinion the other judges concurred.
Judgment for plaintiff advised.